Ross, J.
The position taken by the respondent, that it was held by this court when the case was first here (52 Cal. 350) that the original complaint contained no cause of action, and that the present amended complaint, if it contains any, contains an entirely new and distinct one against which the statute has run, cannot be sustained. The only difficulty with the original complaint was that it did not sufficiently allege the presentation of the claim to the board of supervisors, which was but a condition precedent to the plaintiff’s right to present his cause of action to the court. The allegation of the amended complaint in respect to that matter is, that the affidavit accompanying the claim presented to the board contained the statement that the claim “ is true and correct; that the same is due and owing from said county to deponent,” etc. It is contended that this is not a compliance with the provision of the statute which requires the affidavit to such a claim to state “that the amount claimed is justly due.”
In our opinion, the verification to the effect that the claim, which was for a certain number of dollars, “is true and correct, and that the same is due and owing from said county to deponent,” is a substantial compliance with the provision of the statute. It results that the *525judgment must be reversed and the cause remanded to the court below for further proceedings.
So ordered.
Morrison, C. J., Thornton, J., McKinstry, J., and Sharpstein, J., concurred.